Case 7:15-cr-00468-VB Document 194 Filed 12/04/20 Page 1 of 2
Case 7:15-cr-00468-VB Document 193 Filed 12/03/20 Page i of 2

comets ane
, | USBC SDs
DOCU AI 3
mryNee

 

PARKER AND CARMODY, LLP

 

ATTORNEYS AT LAW
850 THIRD AVENUE
1474 FLOOR
NEW YORK, N.Y. 10022
DANIEL S, PARKER TELEPHONE; (212) 239-9777
MICHAEL CARMODY FACSIMILE: (212) 239-9175
CHRISTINA S, COOPER DanielParker@aol.com

December 3, 2020

By ECF
Hon. Vincent L. Briccetti

United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: United States v. Derek aka Dereck Moorer - VOSR
15 Cr 468 (VLB)

Dear Judge Briccetti:

I write requesting that the Court adjourn the conference scheduled for December 17, 2020 to
a date a week or two after January 11, 2021.

I have spoken with AUSA Lindsey Keenan and the Government does not object to this
request.

The reason for the request is as follows: Mr. Moorer is charged in this VOSR with multiple
violations of his supervised release including Specifications 1 and 2 which pertain to a pending
domestic violence case in Queens County. The parties are unable to come to an agreed upon
proposal to resolve the VOSR charges at this time. Mr. Mooret’s case in Queens is next
scheduled for January 11, 2021 and we anticipate that it is quite likely that the criminal charges
that serve as the basis for Specifications 1 and 2 herein will be dismissed on that date. We are
hopeful that once the criminal charges against Mr. Moorer are dismissed that the parties will be
more likely to agree upon a proposed resolution on the VOSR pending in this Court so as to
avoid the necessity of a hearing. It is for that reason that we are requesting an adjournment.

If the foregoing meets with the Court’s approval, then we respectfully request that the Court
adjourn the December 17, 2020 conference.

Thank you for your consideration in this matter.
Case 7:15-cr-00468-VB Document 194 Filed 12/04/20 Page 2 of 2
Case 7:15-cr-00468-VB Document 193 Filed 12/03/20 Page 2 of 2

Respectfully submitted,

pup Shl

Daniel S. Parker

Parker and Carmody, LLP
850 Third Avenue

14" Floor

New York, NY 10022
Cell: 917-670-7622

    
     
  
   
       

Ce: all parties (by email)

White a

“fhe weet foe mune He
\-2Q Jed] ar (0: wan
The Cart 2epoets PD cardin ft
{ts Con feAawry pecton an

Ae cwwothnree

  

 

 
 

 

 
